DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "hollow box [having] a rectangular shape" (of claim 10) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Objections
Claim 20 is objected to because line 13 ends with a period. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "at least one drive member" in claims 1, 14, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-11, 13-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atherton et al. (US 4,185,700)

Regarding claim 1, Atherton discloses a work machine, comprising:
a frame (including 11);
at least one steerable traction device (12) connected to the frame;
at least one driven traction device (of 13) connected to the frame; and
a drawbar-circle-moldboard (DCM) assembly connected to the frame, the DCM assembly comprising
a drawbar (including 20) pivotably connected to the frame;
a circle assembly (including elements of 18, wherein specific elements are indicated below) rotatably connected to the drawbar, wherein the circle assembly comprises a circle member that includes a hollow box section (including 45, 50);
a moldboard (of 19, see Fig. 2) connected to the circle assembly; and
at least one drive member (including 24) configured to rotate the circle assembly relative to the drawbar.

Regarding claim 3, Atherton discloses a ring bearing (including 27, 52, 53) that is connected to the drawbar and the circle member, and wherein the ring bearing is operatively connected (via 53) to the at least one drive member.

Regarding claim 4, Atherton discloses the ring bearing comprising an inner ring (including 52, 53) and an outer ring (including 27, shown outward of 52 and 53 in Fig. 3), wherein the inner ring and the outer ring are rotatable relative to each other.

Regarding claim 5, Atherton discloses the outer ring (including 27) being fixed to the drawbar by one or more fasteners (including 25, 26, 29, and/or any intermediary fastening means), and the inner ring (including 52, 53) being fixed to the circle member of the circle assembly by one or more fasteners (including 51 and/or fastening means for bonding as set forth in col. 4, lines 13-21).

Regarding claim 6, Atherton discloses the inner ring of the bearing comprising a plurality of teeth (53) that are operatively connected to the at least one drive member.

Regarding claim 9, Atherton discloses the hollow box section (including 45, 50) of the circle member comprises a plurality of plates that are welded together (see col. 4, lines 1-12). Additionally, it is noted that although product-by-process claims are limited by and defined by the process (e.g. welding), determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP §2113.

Regarding claim 10, Atherton discloses the hollow box section (including 45, 50) having a rectangular shape (i.e. shaped like a rectangle, as seen in Fig. 3 of Atherton).

Regarding claim 11, Atherton discloses the circle assembly of the DCM assembly further comprising one or more wear strip mounts (including 52, 55, 63) and one or more wear strips (including 41, 59, 61), wherein the one or more wear strip mounts are connected to the circle member, and wherein the one or more wear strips are removably connected to the one or more wear strip mounts.

Regarding claim 13, Atherton discloses a drawbar-circle-moldboard (DCM) assembly for a work machine, the DCM assembly comprising:
a drawbar (including 20) configured to be pivotably connected to a frame (such as 11) of the work machine;
a circle assembly rotatably (including elements of 18) connected to the drawbar, wherein the circle assembly comprises a circle member that includes a hollow box section (including 45, 50); and
a moldboard (of 19, see Fig. 2) connected to the circle assembly.

Regarding claim 14, Atherton discloses least one drive member (including 24) configured to rotate the circle assembly relative to the drawbar.

Regarding claim 15, Atherton discloses a ring bearing (including 27, 52, 53) that is connected to the drawbar and the circle member.

Regarding claim 16, Atherton discloses the ring bearing comprising an inner ring (including 52, 53) and an outer ring (including 27, shown outward of 52 and 53 in Fig. 3), wherein the inner ring and the outer ring are rotatable relative to each other, and wherein the outer ring is fixed to the drawbar (via 25, 26, 29) and the inner ring is fixed to the circle member of the circle assembly (via 51 and/or fastening means for bonding as set forth in col. 4, lines 13-21).

Regarding claim 19, Atherton discloses the circle assembly of the DCM assembly further comprising one or more wear strip mounts (including 52, 55, 63) and one or more wear strips (including 41, 59, 61), wherein the one or more wear strip mounts are connected to the circle member, and wherein the one or more wear strips are removably connected to the one or more wear strip mounts.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Atherton in view of Hendrickson et al. (US 4,060,136)

Atherton discloses the work machine with respect to claim 1, as set forth above. Atherton does not explicitly disclose a blade in addition to and connected to the moldboard. Hendrickson teaches a work machine having a DCM assembly (see Figs. 1, 2) comprising a blade connected to a moldboard (see Fig. 3, wherein a blade is shown connected to the lower end of 31a).
Atherton and Hendrickson are analogous because they both disclose work machines having DCM assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Atherton with the blade and moldboard means as taught by Hendrickson in order to replace only the portion that experiences the most wear.

Claims 7, 8, 12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton in view of Greuel et al. (US 8,464,803)

Regarding claims 7 and 8, Atherton discloses the work machine with respect to claims 3 and 1, as set forth above. Regarding claims 17 and 18, Atherton discloses the DCM assembly with respect to claims 15 and 13, as set forth above. Regarding claim 20, Atherton discloses the work machine with respect to claim 1, as set forth above. Atherton also discloses:
a ring bearing having an inner ring (including 52, 53) and an outer ring (including 27, shown outward of 52 and 53 in Fig. 3), wherein the inner ring is connected to the circle member and the outer ring is connected to the drawbar (see Figs. 2, 3), and
a moldboard (of 19, see Fig. 2) connected to the circle assembly; and
at least one drive member (including 24) operatively connected to the ring bearing, wherein the at least one drive member is configured to engage the ring bearing (including 52) to rotate the circle member relative to the drawbar.
Atherton does not explicitly disclose an outer diameter of the ring bearing being less than or equal to 2,000 mm. Atherton also does not explicitly disclose the circle member of the circle assembly having an inner diameter of less than or equal to 2,100 mm. Greuel teaches a DCM assembly having a circle assembly comprising a bearing wherein the bearing has an outer diameter of less than or equal to 2,000 mm (see col. 4, line 61 - col. 5, line 18), and wherein the circle member of the circle assembly has an inner diameter of less than or equal to 2,100 mm (being less than the outer diameter of the bearing).
Atherton and Greuel are analogous because they both disclose work machines having DCM assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the DCM assembly of Atherton with the diameter means as taught by Greuel in order to employ a motor grader of typical size for satisfactory typical operation. It is noted that Hanser et al. (US 3,911,758) and Cole (US 4,122,903) disclose smaller DCM assembly diameters for satisfactory and typical operation.

Additionally, it would have been obvious to optimize the useful ranges of the diameters of the circle assembly of Atherton, as it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, Atherton discloses the work machine with respect to claim 11, as set forth above. Atherton does not explicitly disclose the one or more wear strips comprising brass pads. Greuel teaches a work machine wherein one or more wear strips comprise brass pads (see col. 5, lines 3-18).
Atherton and Greuel are analogous because they both disclose work machines having DCM assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Atherton with the wear resisting means as taught by Greuel in order to utilize a sacrificial layer that erodes away before damage occurs to other, harder elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. As noted above, Hanser et al. (US 3,911,758) and Cole (US 4,122,903) disclose DCM assembly diameters for satisfactory and typical operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/3/26/22er